Citation Nr: 1452635	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether the Veteran's income exceeds limitations for receipt of Department of Veterans Affairs (VA) nonservice-connected pension benefits.  

2. Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A) or on housebound status.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1962 to October 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision and a May 2012 rating decision of the VA Pension Management Center (PMC) at the St. Paul, Minnesota Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In a September 2012 VA Form 9, the Veteran requested a hearing before the Board.  In an August 2013 statement, he withdrew such request.  

The first issue stated on the preceding page was characterized as entitlement to VA pension benefits.  Inasmuch as he has established basic eligibility to VA pension benefits, but payment has been denied because his income exceeds income limitation criteria, the issue has been recharacterized as stated.


FINDING OF FACT

In correspondence dated August 22, 2013, prior to the promulgation of a Board decision on the matters, the Veteran informed VA that he wished to withdraw his appeals seeking to establish that his income does not exceed income limitations for VA pension purposes and entitlement to SMP based on the need for regular A&A or on housebound status; there is no question of fact or law remaining before the Board in these matters.  


CONCLUSION OF LAW

Regarding the claims seeking to establish that the Veteran's income does not exceed income limitations for VA pension purposes and entitlement to SMP based on the need for regular A&A or on housebound status, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated August 22, 2013, the Veteran indicated that he wished to withdraw his appeals seeking to establish that his income does not exceed income limitations for VA pension purposes and entitlement to SMP based on the need for regular A&A or on housebound status.  Hence, there is no allegation of error or fact or law remaining for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters, and the appeals must be dismissed.  


ORDER

The appeals seeking to establish that the Veteran's income does not exceed income limitations for VA pension purposes and entitlement to SMP based on the need for regular A&A or on housebound status are dismissed.  




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


